 Case: 1:18-cv-07686 Document #: 401-1 Filed: 02/26/20 Page 1 of 4 PageID #:4349




                 UNITED STATES DISTRICT COURT
      NORTHERN DISTRICT COURT OF ILLINOIS, EASTERN DIVISION

IN RE: Lion Air Flight JT 610 Crash
                                      Lead Case: 1:18-cv-07686
M. SHOLEKHUDIN ZUHRI, as Personal Original Case No.: 1:19-cv-02764
Representative of the Estate of HESTI
NURAINI, and as next friend of her
minor child N.E.Q.,                   Hon. Thomas M. Durkin

                           Plaintiffs,
         v.
THE BOEING COMPANY,
                  Defendant.



  DECLARATION OF PLAINTIFF’S COUNSEL IN SUPPORT OF THE JOINT
 MOTION FOR DISMISSAL OF PLAINTIFF’S CLAIMS WITH PREJUDICE AND
               APPROVAL OF MINOR SETTLEMENTS

I, BRIAN S. KABATECK, do hereby DECLARE as follows:

                                   BACKGROUND

  1. I am lead counsel of record for the above captioned plaintiffs. I am licensed to

     practice in the State of California and have been admitted pro hac vice in this case.

  2. This declaration is made in support of the Joint Motion for Dismissal of Plaintiffs'

     Claims with Prejudice and Approval of Minor Settlements.

  3. I have had extensive experience in representing members of victims of major air

     crash/disaster cases. I believe the settlement amounts listed below are fair and

     reasonable for all plaintiffs in this family including the minors.

  4. Decedent HESTI NURAINI was 45-years old when she died in this crash.


                                           1
Case: 1:18-cv-07686 Document #: 401-1 Filed: 02/26/20 Page 2 of 4 PageID #:4350




 5. Decedent is survived by:

       a. Husband: M. SHOLEKHUDIN ZUHRI, age                 years old.

       b. Daughter: SALMA AZZUHRI,                 -years old, is Decedent’s natural

            daughter.

       c. Minor daughter:                                      (N.E.Q.),   -years old, is

            Decedent’s natural daughter. She is currently living with her father, M.

            SHOLEKHUDIN ZUHRI.

       d. Father: AHMAD YUSENO,            -years old.

                                       SETTLEMENT

 6. This settlement resolves all claims of all Plaintiffs against all potentially liable

    parties;

 7. Settlement for all Plaintiffs is in the gross amount of $                  . The gross

    settlement funds are to be disbursed as follows:

       a. M. SHOLEKHUDIN ZUHRI (Husband)                                   $

       b. SALMA AZZUHRI (Daughter)                                         $

       c.                                (Minor Daughter)                  $

       d. AHMAD YUSENO (Dependent Father)                                  $

 8. Attorneys’ Fees are        % of the total settlement, which is $             .




                                           2
Case: 1:18-cv-07686 Document #: 401-1 Filed: 02/26/20 Page 3 of 4 PageID #:4351




                              MINOR SETTLEMENT

 9. This settlement resolves all claims of all minors against all potentially liable

    parties;

 10. Settlement is NOT for policy limits, which are not at issue;

 11. The sole minor plaintiff’s settlement is for $             . She is being charged

    $              (   %).

 12. Thus, each of the minors’ individual numbers are identical as follows:

    a. TOTAL settlement to the MINOR:                 $

    b. Attorneys’ Fees to the MINOR:                  $

    c. No costs charged to MINORS:                    $

    d. Net Proceeds:                                  $

 13. The settlement funds for the minor plaintiffs shall be deposited into government

    guaranteed accounts with Atlantic Union Bank, an FDIC insured financial

    institution.

 14. Attorney MICHAEL INDRAJANA of the U.S. law firm INDRAJANA LAW

    GROUP, who has been co-counsel with Kabateck LLP since the beginning of the

    matter, knows all of the families and has met them personally, and who is fluent

    in Indonesian, is appointed trustee of the blocked accounts or annuities, opened

    for the benefit of the minor plaintiff                           .




                                             3
  Case: 1:18-cv-07686 Document #: 401-1 Filed: 02/26/20 Page 4 of 4 PageID #:4352




   15. No funds may be withdrawn from said blocked account(s) prior to the minor

       reaching 18 years of age without further order of the court. Trustee may transfer

       said funds into different types of deposits or annuities without further order of the

       court so long as the funds remain in government guaranteed accounts within

       Atlantic Union Bank, an FDIC insured financial institution, until the minor

       plaintiff reaches 18 years of age.

   16. When a minor reaches 18 years of age, the trustee shall transmit the funds to said

       minor plaintiff without further order of the court.

I declare under penalty of perjury that the foregoing is true and correct to the best of my

knowledge or belief based on reliable information.

       DATED this 23rd day of February, 2020, at Los Angeles California.




                                                    /s/ Brian S. Kabateck
                                                 ______________________________
                                                 BRIAN S. KABATECK (CA BAR 152054)
                                                 Attorney for Plaintiffs




                                             4
